Citation Nr: 0712734	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  97-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed glaucoma, 
to include as secondary to the service-connected right eye 
retinitis and type II diabetes mellitus.  

2.  Entitlement to service connection for claimed diabetic 
retinopathy, to include as secondary to the service-connected 
type II diabetes mellitus.  

3.  Entitlement to service connection for claimed chloracne, 
to include as secondary to herbicide exposure in the Republic 
of Vietnam.  

4.  Entitlement to an increased evaluation for the service-
connected right eye retinitis, currently evaluated as 10 
percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
September 1996, November 1999 and February 2002.  

The Board remanded this case back to the RO in January 2006 
for additional development of record.  

The issues of service connection for diabetic retinopathy and 
an increased evaluation for the service-connected right eye 
retinitis are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of glaucoma or a skin disorder in service or for 
many years thereafter.  

2.  The currently demonstrated glaucoma is not shown to be 
due to any event or incident of service or to have been 
caused or aggravated by his service-connected right eye 
retinitis and type II diabetes mellitus.  

3.  The veteran is not shown to have had a diagnosis of 
chloracne or other current skin disorder due to herbicide 
exposure or other event or incident of his active service, 
including duty in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by glaucoma is not 
due to disease or injury that was incurred in or aggravated 
by service; nor is it proximately due to or the result of the 
service-connected right eye retinitis or type II diabetes 
mellitus.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006); 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  

2.  The veteran does not have a skin disability including any 
manifested by chloracne due to disease or injury that was 
incurred in or aggravated by service, nor may any be presumed 
to be due to herbicide exposure in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his claimed eye disorders.  For reasons described 
in further detail below, a VA examination addressing his 
claimed chloracne is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) in this case.  Moreover, there is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters beginning in July 2001.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, those decisions were 
issued prior to the enactment of the VCAA, and the veteran's 
claims have since been readjudicated in multiple Supplemental 
Statements of the Case, most recently in November 2006. 
Accordingly, there remain no procedural concerns in view of 
the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  

In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e), including chloracne and other acneform diseases 
consistent with chloracne if first manifest to a compensable 
(10 percent) degree within a year following the last date 
upon which the veteran was exposed to an herbicide agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted hereinbelow, the evidence of 
record does not substantiate a causal relationship between 
the veteran's service-connected type II diabetes mellitus and 
right eye retinitis and his claimed glaucoma.  As such, no 
action is required to establish the "baseline level of 
severity" of his nonservice-connected disorders, and the 
newly enacted provisions of 38 C.F.R. § 3.310(b) are not 
directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


III.  Glaucoma and diabetic retinopathy

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, glaucoma.  The right eye corrected 
vision to 20/70 was noted in an April 1968 separation 
examination report but was attributed to amblyopia.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claims 
is a March 1999 private treatment record, indicating that he 
reported blurred vision and watery eyes since beginning 
medication for diabetes mellitus.  The examiner noted early 
cataracts and disc elevation.  

A May 1999 private treatment record includes impressions of 
diabetic papillitis and cataracts of both eyes.  The examiner 
noted that the veteran's visual loss was due to his cataracts 
and optic disc edema and that his vision might improve if his 
blood sugar were lowered.  

The veteran was treated at a VA medical center in March 2001, 
with reports of worsening vision during service and a history 
of cataracts from two to three years earlier.  Following an 
eye examination, the examiner rendered assessments of primary 
open-angle glaucoma suspect because of elevated intraocular 
pressure with normal appearance of the optic nerve, mild 
cataracts, a decrease in right eye acuity probably due to 
amblyopia, and refractive amblyopia.  

A January 2001 VA treatment record contains an assessment of 
primary open-angle glaucoma versus ocular hypertension, and 
the primary open-angle glaucoma assessment was confirmed in a 
March 2002 VA treatment record.  

In January 2002, the veteran underwent a VA eye examination, 
during which he reported being diagnosed with glaucoma 
approximately one year earlier.  Based on the examination 
results, the examiner noted that there was no apparent 
diabetic retinopathy for either eye and further rendered 
assessments of glaucoma per history of both eyes (noted to be 
not apparently secondary to diabetes mellitus), hyperopia of 
both eyes, astigmatism of both eyes and presbyopia.  

The veteran underwent a further VA eye examination in March 
2005, during which his use of both oral medications and 
insulin for diabetes mellitus was noted.  Based on the 
examination findings, the examiner diagnosed type II diabetes 
mellitus, without ophthalmic signs; and chronic open-angle 
glaucoma, incipient cataracts, hypertensive retinopathy, and 
amblyopia of the right eye, all not related to diabetes 
mellitus.  

The examiner indicated that there was no diabetic-caused 
visual impairment or disability.  Also, the examiner noted 
that the veteran's cataracts were not caused by his diabetes, 
and there was no evidence of central retinitis in the right 
eye.  

In April 2005, the veteran was again examined by the same VA 
examiner, who on this occasion did review the claims file.  
Following an extensive discussion of the relevant reports 
from the claims file, the examiner confirmed that current 
primary open angle glaucoma and/or ocular hypertension, 
bilateral cataracts, reflective amblyopia of the right eye, 
and diabetes mellitus without retinopathy were present.  

The examiner further noted that there was "no retinitis" 
and that chronic open angle glaucoma "occurred five years 
ago unrelated to anything service connected."  

Subsequent private treatment records, including a December 
2005 statement from A. B. W., M.D., and examination and 
private surgical reports from February 2006, contain no 
commentary suggesting diabetic retinitis of the right eye.  
The examination report, from Dr. W., specifically contains a 
notation of "[t]ype II diabetes mellitus without diabetic 
retinopathy."  

To date, the veteran has presented no evidence whatsoever 
linking his currently diagnosed glaucoma to any event or 
incident of active service or his service-connected right eye 
retinitis and diabetes mellitus.  

The only medical professional to render an opinion as to the 
etiology of this disorder is the VA examiner who conducted 
the March and April 2005 VA eye examinations and found no 
link between current glaucoma and diabetes mellitus.  

Consequently, the Board finds that the competent evidence of 
record does not support the claim of service connection for 
glaucoma.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, including secondary causation as due to the 
service-connected diabetes mellitus.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for glaucoma, and the 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Chloracne

The veteran's service medical records, including his April 
1968 separation examination report, are entirely negative for 
complaints of, or treatment for, any skin abnormality.  

Similarly, the VA examinations from December 1968 and July 
1974 were entirely negative for any skin abnormality.  

Subsequently, the veteran has been treated for multiple skin 
problems.  In February 1989, he was noted to have a rash of 
the abdomen.  In March 1990, he was treated for a sebaceous 
cyst of the right preauricular area.  In October 1993, he was 
seen for complaints of a rash over the arms, legs, and back 
and was found to have dermatitis of the trunk.  

Subsequently, the veteran was treated for pruritic papules of 
both hands and the scalp in September 1995.  A nodule of the 
left groin was noted in February 1996.  A private 
pathological study from January 1997 revealed findings 
consistent with prurigo-nodularis of the right cheek, while a 
further study from October 1997 revealed an epidermal 
inclusion cyst of the right cheek.  

In April 1999, the veteran was treated for an infected cyst 
of the right scrotum.  Private treatment in June 1999 
revealed both nummular eczema of the right anterior lower leg 
and an inflamed cyst of the right face.  In November 2001, 
the veteran was seen for a rash over the lower abdomen, 
groin, and penis and was assessed with contact dermatitis 
secondary to using a new fabric softener.  

Despite the frequent post-service treatment for multiple skin 
complaints, there is no medical evidence indicating a 
diagnosis of chloracne or any other acneform disease 
consistent with chloracne, let alone within one year 
following service in Vietnam.  There is also no competent 
medical opinion of record linking any current and chronic 
disorders to any event or incident of his active service.  

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed disorder.  

Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence confirming 
chloracne or linking any other type of skin disorder to 
service.  As such, there exists no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
November 2005 hearing testimony.  During this hearing, he 
reported treatment for skin problems in service and from a 
medical doctor within one year after service.  

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such a 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter and the fact that, while the AMC contacted the 
doctor who had reportedly treated the veteran within one year 
following service, this doctor indicated that the veteran was 
"not our [patient]" and that the doctor's medical practice 
was not at its present location until 1980, more than a 
decade following the veteran's discharge from service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for chloracne, to 
include as secondary to claimed herbicide exposure in 
Vietnam, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for glaucoma, to include as secondary to 
the service-connected right eye retinitis and type II 
diabetes mellitus, is denied.  

Service connection for claimed chloracne, to include as 
secondary to claimed herbicide exposure in Vietnam, is 
denied.  



REMAND

Regarding the service-connected right eye retinitis, for 
which he is seeking an evaluation in excess of 10 percent, 
the Board observes that a VA eye examination was most 
recently conducted in March 2005.   

In February 2006, however, the veteran underwent surgeries on 
the right eye, with phacoemulsification of a cataract with 
implantation of an intraocular lens and pars plana vitrectomy 
with pars plan lensectomy of the right eye.  Regular 
capsulorrhexis with a retained cortex was noted as a 
complication of the first surgical procedure. 

Given this significant and recent right eye surgery, the 
Board questions whether the nature and extent of the 
veteran's right eye disability was meaningfully changed by 
the surgery and, correspondingly, whether the March 2005 VA 
eye examination findings are no longer sufficiently 
contemporaneous for rating purposes.  The Board thus finds 
that a new VA examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

In addition, the Board defers further action with respect to 
the claim of service connection for diabetic retinopathy 
pending completion of further examination.  

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
eye examination, with an appropriate 
examiner, to determine the current extent 
of his service-connected   right eye 
retinitis and whether the veteran suffers 
from diabetic neuropathy.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  It is 
essential that such testing encompass 
both visual acuity testing and field 
vision testing and that the results of 
all such testing, particularly the field 
testing graphics, should be interpreted 
in detail by the examiner.  Such results 
should also be discussed in the context 
of the service-connected right eye 
retinitis.  The examiner also should 
determine whether the veteran suffers 
from diabetic retinopathy or other 
related eye changes due to the service-
connected diabetes mellitus.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claims of 
service connection diabetic neuropathy 
and for an increased evaluation for the 
service-connected right eye retinitis 
should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


